Citation Nr: 1307506	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left foot disability.

2.  Entitlement to and increased disability evaluation (rating) in excess of 20 percent for residuals of fractures of the 3rd, 4th, and 5th metatarsals of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's case was later transferred to the Houston RO when the Veteran became a resident of Texas pursuant to his request.    

In April 2009, the Veteran presented testimony relevant to the appeal at a hearing held before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing is of record.    

In April 2012, the Board determined that new and material evidence had been received sufficient to reopen service connection claim for a lumbar spine disability and remanded the reopened claim, as well as the increased rating claim for a left foot disability, to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case now returns to the Board following the completion of the ordered development.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 



FINDINGS OF FACT

1.  The Veteran suffered a low back injury in service in April 1994 and complained of continued intermittent pain at the time of the May 1994 service separation examination; however, the spine and musculoskeletal system were clinically evaluated as normal.  

2.  The Veteran's current lumbar spine disability, diagnosed as minimal grade one retrolisthesis of L4-L5 and L5-S1 and mild degenerative disc disease at L3-L4 and L4-L5, was first diagnosed many years after separation from active service.    

3.  The Veteran's lumbar spine disability is not causally or etiologically related to service, to include any incident or event therein.

4.  The Veteran's lumbar spine disability is not caused by, or increased in severity beyond the natural progress of the disease by, the service-connected left foot disability.  

5.  For the entire rating period, the Veteran's left foot disability is manifested by tenderness, painful motion, a healed scar at the dorsal fifth intermetatarsal space, frequent abnormal weight bearing, abnormal shoe wear pattern, and some evidence of moderate passive range of motion limitation.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was not incurred in active military service, and was neither caused nor aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  The criteria for a disability rating greater than 20 percent for residuals of fractures of the 3rd, 4th, and 5th metatarsals of the left foot are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5283 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
 
If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Collectively, in March 2006 and June 2006 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to substantiate the claims, and described the types of information and evidence that the Veteran should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claims.  The RO further explained how VA determines the disability rating and the effective date.  Upon review, the Board finds that the March 2006 and June 2006 notice letters fully satisfied VCAA notice requirements.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Additionally, the Veteran and the representative have been provided with copies of the above rating decision, the January 2007 SOC, and multiple SSOCs dated from November 2010 to October 2012, which collectively include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations in connection with the claims in July 2006, June 2007, April 2009, and May 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  The VA examiners considered the history of the disabilities, as well as the Veteran's subjective complaints as it related to his current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran's back and left foot, to include x-rays; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The May 2012 medical opinions obtained pursuant to the Board Remand were supported by adequate rationale.  There has been no allegation or indication that there has been a material change in condition of the Veteran's left foot disability since the last examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

The April 2012 Board remand order was for a VA examination for the left foot disability with medical opinions regarding the questions of relationship of left foot nerve entrapment and left leg shortening to the service-connected left foot disability, and for supplemental opinions regarding the etiology of the low back disorder.  The May 2012 VA medical examiner provided adequate medical opinions addressing the likelihood that the Veteran's left foot disability caused or aggravated the claimed lumbar spine disability and performed a thorough evaluation of the Veteran's left foot disability in order to assist in evaluating the current severity and any associated symptomatology.  The claims were subsequently readjudicated by the AOJ; therefore, the Board finds that there has been compliance with the April 2012 Board Remand order.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Also, post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained or otherwise submitted and are associated with the record.  Although additional treatment records pertinent to the Veteran's claims are located in the Virtual VA folder and it is unclear whether the records were first considered by the AOJ, the treatment records merely reflect continued complaints of back pain and treatment for the claimed left foot disability.  The records do not contain any competent medical evidence or opinion linking the Veteran's back disability to service or the service-connected left foot disability and do not show any symptomatology associated with the left foot disability that is not already reflected in VA medical examination reports and treatment records previously considered by the AOJ.  For these reasons, it is not prejudicial to the Veteran to proceed with appellate review.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection for Lumbar Spine Disability

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which is proximately due to, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Service Connection Analysis

The Veteran contends that he injured the low back due to an in-service fall and that the injury caused him to develop a lumbar spine disability.  See, e.g., April 2009 DRO hearing transcript, page 4.  The Veteran alternatively asserts that the back disability was caused or aggravated by the service-connected left foot disability.   

At the outset, the Board notes that there is ample evidence of record showing that the Veteran currently suffers from a lumbar spine disability.  For example, the January 2009 VA medical examination report includes a diagnosis of minimal grade one retrolisthesis of L4-L5 and L5-S1 and mild degenerative disc disease at L3-L4 and L4-L5.  The May 2012 VA medical examination report similarly includes a diagnosis of degenerative disc disease.  Thus, as the medical evidence shows a currently diagnosed lumbar spine disability, there is no dispute as to whether a current lumbar spine disability is sufficiently established by the record in this case.   

Additionally, the evidence shows that the Veteran sustained a back injury in service.  Indeed, the Veteran's service treatment records show that he fell in the shower on April 27, 1994 and injured the lower back.  The Veteran complained of pain on the left side of back, which was initially assessed as a flank contusion with acute lumbosacral paraspinal spine spasm by the service medical examiners.  Two days later, the Veteran sought additional medical treatment for continued severe lumbar paraspinal spasms and back pain and was diagnosed with left lumbar paravertebral muscle strain at that time.  On the May 1994 report of medical history completed approximately two weeks after the back injury, the Veteran checked "Yes" when asked if he then had or had ever had recurrent back pain.  In the portion of the report designated for the physician's summary and elaboration of all pertinent data, it was noted that the Veteran fell in the shower on April 27, 1994 while in a leg cast injuring his lower back; however, the back had improved but still hurt at times.    

Nonetheless, after a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran's currently diagnosed lumbar spine disability is causally or etiologically related to the injury sustained during active service.  Despite the Veteran's complaints of continued intermittent back pain at the time of the May 1994 service separation examination and the fact that he filed a claim with VA for back pain in July 1994, the spine and musculoskeletal system were clinically evaluated as normal at the May 1994 service separation examination.  Also, when the Veteran completed an affiliation service report of medical history approximately one year later (i.e., in May 1995) as a civilian, the Veteran checked "No" when asked if he then had or ever had had recurrent back pain.  Years later, when completing the January 2001 report of medical history as a civilian, the Veteran again checked "No" when asked if he then had or ever had had recurrent back pain.  The Veteran's spine and musculoskeletal system were clinically evaluated as normal at that time.  On Annual Certificates of Physical Condition completed in March 1997, November 2001, and January 2003, the Veteran made no mention of having any continued back problems and specifically checked "No" when asked if he had any physical defect which might restrict his performance on active duty or prevent his mobilization.  

Therefore, the service treatment records, which include the Veteran's own statements, indicate that the back pain experienced in the weeks following the 1994 fall injury ultimately resolved.  The Board recognizes that the Veteran has asserted at various times since service separation that he continued to have back problems after the 1994 back injury.  See, e.g., May 1998 VA Form 21-4138; March 2000 VA Form 21-4138.  Lay evidence can be competent to describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran's statements asserting continued back problems after the in-service injury are inconsistent with other statements made by the Veteran when completing reports of medical history and Annual Certificates of Physical Condition.  As stated above, the Veteran denied having any recurrent back pain on May 1995 and January 2001 reports of medical history and made no mention of any continued back problems on March 1997, November 2001, and January 2003 Annual Certificates of Medical Condition.  Also, the Board observes that the Veteran's statements asserting that he had continued back pain allegedly related to the in-service back injury were made in connection with a VA disability claim or while a claim for VA disability compensation benefits for a back disability was pending.  In consideration thereof, the Board finds the statements made by the Veteran to the military regarding his physical status and readiness for active duty and/or deployment to be far more credible and affords them greater probative value than the statements made in connection with a claim for disability benefits, which were likely influenced by the desire for pecuniary gain.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

Additionally, despite the Veteran's prior complaints of chronic back pain, the first objective evidence of a lumbar spine disability was demonstrated in January 2009.  The January 2009 VA radiological report includes findings of minimal grade one retrolisthesis of L4 and L5 and L5 on S1, as well as mild degenerative disc disease.  Prior to January 2009, the Veteran's lumbar spine was consistently evaluated as normal.  See, e.g., July 2006 VA addendum note (showing that the Veteran was informed that the x-ray showed a normal lumbar spine).    

Furthermore, after the April 2009 VA medical examiner considered the relevant medical history as documented in the claims file and performed a thorough interview and examination of the Veteran, to include imaging studies, the VA medical examiner opined that it was not at least as likely as not that the Veteran's lumbar spine disability was caused by or a result of the 1994 fall injury.  In support of the conclusion, the VA medical examiner explained that the more likely etiologies for the condition were the more common etiologies for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices and post-service occupation.  The VA medical examiner further reasoned that there was no evidence of chronicity with treatment, evaluations, or tests, and the Veteran had episodic care without known residuals.  The Board affords the April 2009 VA medical opinion great probative value.      

The Board recognizes that the Veteran's private treating chiropractor (M.R.G., DC) wrote in a November 2008 statement that he believed that the Veteran's lower back condition was an "indirect" result of the left foot surgery while on active duty; however, the chiropractor's opinion is merely conclusory as he provided no rationale for the conclusion; therefore, the medical opinion is afforded minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight). 

Also, in an undated statement received in February 2011, as well as in a subsequent November 2011 statement, the same treating private chiropractor opined that the Veteran's low back condition was related to the 1994 fall injury.  The chiropractor noted that he had reviewed certain medical notes, which he stated showed that the Veteran slipped in the shower and landed on his tailbone on April 27, 1994 while ambulating on crutches shortly after the left metatarsal surgery.  The chiropractor also noted that the service medical examiner wrote that the Veteran had left flank pain without radiation and a lumbar x-ray series negative for fracture but demonstrated pain on Valsalva maneuver, an altered posture with walking, increased warmth, edema, acute lumbar paraspinal spasm, sensory intact, and normal (i.e., 2+/4+) lower bilateral deep tendon reflexes.  The chiropractor further wrote that the Veteran had positive disc symptoms although magnetic resonance imaging (MRI) was not performed, and research supported that traumatic events to the lumbar spine fueled the development of degenerative changes of the spine.  

Upon review, the Board affords the private chiropractor's medical opinion to be of significantly less probative value than the April 2009 VA medical opinion because the chiropractor's opinion is based on an inaccurate factual premise that the Veteran had back pain ever since service.  In the November 2008 statement, the private chiropractor noted that the Veteran was being treated for back pain that began while the Veteran was on active duty.  When providing the subsequent medical opinions in February 2011 and November 2011, the private chiropractor relied on the inaccurate history provided by the Veteran regarding the onset and post-service continuation of back symptomatology; however, the Veteran's assertion that back pain has existed since service is outweighed by other evidence of record, and is not deemed credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a claimant if rebutted by the overall weight of the evidence).  As explained above, it is inconsistent with other more credible evidence of record; therefore, the chiropractor's medical opinion relying on this inaccurate fact is afforded little probative value.    

Regarding the alternative theory for entitlement asserting that the lumbar spine disability was caused or aggravated by the service-connected left foot disability, the Board notes that the May 2012 VA medical examiner opined that it was not at least as likely as not that the Veteran's lumbar spine disability was caused or aggravated by the service-connected left foot disability.  The VA medical examiner explained that degenerative disc disease was a normal age-related process and the Veteran did not have a sufficient gait disturbance or leg length discrepancy to support any contribution to the back pain.  The VA medical examiner further commented that there was no nerve entrapment of the left lower extremity (i.e., associated with the service-connected left foot disability) on examination.  The VA medical examiner additionally wrote that there was no significant leg length discrepancy present by physical examination or special x-ray studies and no gait abnormality, and opined that the type of injury sustained by the Veteran did not cause the leg length discrepancy.  The VA medical opinion is supported by adequate rationale, including statement of the likely etiology of the low back disorder, and there is no medical opinion to the contrary of record; therefore, the Board affords it great probative value.     

Furthermore, while the Veteran has asserted that a causal or etiological relationship between his lumbar spine disability and active service exists or that the lumbar spine disability was caused or aggravated by the service-connected left foot disability, he, as a lay person, lacks the medical training to provide a competent medical opinion regarding the cause or etiology of his lumbar spine disability that is diagnosed as degenerative disc disease; therefore, while the Board has considered and weighed the Veteran's statements as to back impairment and symptoms that he has experienced in service and since service, as well as treatment and limited duty, of which he is competent to report, the Veteran's assertion of nexus of his currently diagnosed disability to service is afforded no probative value.  See Jandreau, 
492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, in summary, the credible and most probative evidence shows that the Veteran was treated for a low back injury with residual pain in service that resolved, and the current low back disability, which was first diagnosed approximately fifteen years after service, is not causally or etiologically related to service or to the service-connected left foot disability, either by causation or aggravation.  Additionally, the more probative competent medical opinion evidence of record concluded that the Veteran's lumbar spine disability was not at least as likely as not secondary to the service-connected left foot disability.  For these reasons, as the preponderance of the evidence weighs against finding that the Veteran's lumbar spine disability is causally or etiologically related to service or was otherwise caused or aggravated by the service-connected left foot disability, service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Left Foot Disability

Disability Rating Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Rating Analysis

Service connection for residuals of a fractured third, fourth, and fifth left metatarsals, with corrective surgery on the fourth and fifth metatarsals, with a 10 percent evaluation was established in a final January 1995 rating decision.   An increased evaluation of 20 percent effective January 17, 2006 for the disability was subsequently granted by the RO in the July 2006 decision.  The Veteran filed the current claim seeking an increased rating for each of his foot disabilities in January 2006.   

The Veteran's left foot disability is currently evaluated as 20 percent disabling under the criteria found at 38 C.F.R § 4.71a, Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones.  Under Diagnostic Code 5283, a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderate in degree.  A 20 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderately severe degree.  A 30 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is severe in degree.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  The normal range of motion of the ankle is from 0 to 20 degrees on ankle dorsiflexion and from 0 to 45 degrees on plantar flexion.  
38 C.F.R. § 4.71, Plate II. 

In this case, in order for the Veteran to receive a rating higher than 20 percent under Diagnostic Code 5283, the evidence must show that the service-connected left foot disability more closely approximates severe impairment (30 percent rating for a severe malunion or nonunion of the tarsal or metatarsal bones) or are manifested by actual loss of use of the foot (40 percent rating).  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for a higher disability rating than 20 percent have not been met for any period.  The evidence shows that the Veteran's left foot disability has been manifested by tenderness, painful motion, a healed scar at the dorsal fifth intermetatarsal space, frequent abnormal weight bearing with abnormal shoe wear pattern, and some evidence of moderate passive range of motion limitation during the period relevant to the current appeal.  The level of impairment demonstrated by the Veteran's foot disabilities amounts to no more than a moderately severe level of impairment for the left foot for the entire rating period on appeal.  

When the Veteran underwent a VA medical examination in July 2006, he complained of swelling, soreness, and discomfort precipitated by increased activity and while working as a letter carrier.  He reported that the foot pain slowed him down and gave him headaches, back, and knee pain.  He also stated that he had no limitations on standing or walking and always used an orthotic insert with fair effectiveness.  He further reported that prescription pain medication did not really help the symptoms.  On physical examination, the July 2006 VA medical examiner noted that the Veteran demonstrated mild tenderness on the lateral side of the left foot, a cicatrix (i.e., scar) at the dorsal 5th intermetatarsal space without hypertrophy or pain with palpation, abnormal weight bearing, and an abnormal shoe wear pattern manifested by increased wear on the outside edge of the heel.  The VA medical examiner also noted that the Veteran demonstrated no abnormal motion, no crepitus, no edema, no effusion, no fatigability of the foot, no instability, no mass, no muscle atrophy, no painful motion, no redness, no spasm, no heat, no weakness, no incoordination, and a normal gait.  The VA medical examiner further noted that there was normal circulation, no deformity or structural abnormality of the foot, and no evidence of malunion or nonunion of the tarsal or metatarsal joints.  

At the subsequent June 2007 VA medical examination, the Veteran stated that he continued to have more severe pain and swelling of the left foot with poor response to current treatment.  He reportedly had no relief from rest, elevation, applying cold, or (past) surgery and only obtained partial relief from taking 800 milligrams (mg) of Ibuprofen twice per day.  He further stated that he continued to wear custom orthotics and had pain and swelling of the left forefoot while standing, while walking, and at rest.  The Veteran reported being able to stand more than one but less than three hours and being able to walk more than one fourth of a mile but less than one mile.  On physical examination, the June 2007 VA medical examiner noted that the Veteran demonstrated pain with range of motion at the left third, fourth, and fifth metatarsophalangeal joints; pain with palpation of the metatarsals at the left third, fourth, and fifth metatarsophalangeal joints; and positive Tinel's sign at the left forefoot, worse along the fifth metatarsal scar.  The VA medical examiner wrote that there was no objective evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy of the foot, or other foot deformity.  

At the April 2009 VA medical examination, the Veteran reported having continued pain of the left foot with some relief from intermittent rest and elevation of his foot and some symptomatic relief from use of orthotics.  On objective examination, the Veteran demonstrated painful motion in and about the left 5th metatarsophalangeal joint, tenderness to palpation mostly in and about the left 5th metatarsal shaft, abnormal weight-bearing with slight increased plantar prominence of the left fifth metatarsal head likely corresponding with underlying residual malalignment or angulation of the bone and weightbearing may be considered mildly abnormal with slight increased wear of the proximal sole of the left shoe.  The Veteran also showed moderate passive range of motion limitation in the left fifth metatarsophalangeal joint; however, no other abnormalities were shown and the Veteran's gait was normal.  

Most recently, the May 2012 VA medical examination report reveals that the Veteran used a brace regularly for locomotion and had a healed scar over the left fifth metatarsal distally approximately 1.5 inches in length, with no other foot deformities or abnormalities demonstrated.  The VA medical examiner noted that computed tomography (CT) scans, bone scans, and plain x-rays were reviewed and showed no prominence of the metatarsal heads with healing in normal position following the fifth metatarsal osteotomy.  The VA medical examiner also noted that the bone scan showed no increased uptake in the left foot in the third and fourth metatarsal fractures and minimal uptake in the fifth metatarsal distally; therefore, hearing to the extent that no further bone turnover was occurring had been completed by that time.  The VA medical examiner additionally wrote that there was no sign on the bone scan of increased uptake in the metatarsal heads, which would be seen with metatarsalgia, and no areas of redness or calluses to suggest increased pressure.  The VA medical examiner further wrote that there was no Tinel's sign over the posterior tibial nerve anterior to the medial malleolus or medial arch of the inferior left foot but there was pain was in the medial superior arch of the left foot.  The VA medical examiner noted that x-ray studies and the bone scan showed mild degenerative changes in the second tarsal metatarsal joint and explained that there was no history or findings of tarsal tunnel syndrome.  The VA medical examiner also commented that the Veteran marked multiple areas as tender but the only objective tenderness was between the fourth and fifth metatarsal heads on the plantar surface.  The VA medical examiner noted that the Veteran stated that he had pain with ambulation over the medial arch of the foot and over the fourth and fifth metatarsal heads on the plantar surface.       

Even with considerations of additional limitation due to pain and other factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the overall disability picture does not more closely approximate severe impairment of the left foot.  The Veteran himself acknowledged that there were no limitations on standing or walking despite reported symptoms of pain and swelling of the left foot at the July 2006 VA medical examination, and there is no indication in subsequent VA medical examination reports that there is additional limitation due to pain, weakness, fatigue, lack of endurance or other such factors.  The extent that such factors affect the Veteran's disability is already contemplated in the currently assigned 20 percent disability rating under Diagnostic Code 5283.  This evidence weighs against finding that the Veteran's left foot disability is manifested by severe impairment or that he has actual loss of use of the foot to warrant an increased evaluation under Diagnostic Code 5283.    

VA treatment records relevant to the claim/appeal period contain no findings contradictory to those noted in the medical examination reports.  Thus, the evidence shows that the Veteran's left foot disability is manifested by tenderness, painful motion, healed scar at the dorsal fifth intermetatarsal space, frequent abnormal weight bearing with abnormal shoe wear pattern, and some evidence of moderate passive range of motion limitation during the period relevant to the current appeal.  The Board has considered the evidence and finds that such disability picture does not more nearly approximate a severe level of impairment or actual loss of use of the foot.  Therefore, the preponderance of the evidence weighs against the assignment of an increased rating under Diagnostic Code 5283 for any period.  38 C.F.R. §§ 4.3, 4.7.   

In making the above determination, the Board has considered the April 2007 statement from a private physical therapy service wherein the Veteran reportedly had been seen for a total of nine physical therapy visits regarding left foot and ankle pain.  Although it is noted that the Veteran demonstrated some limitation of motion on dorsiflexion (5 degrees out of 20 degrees) and tenderness to palpation between the fourth and fifth metatarsals on the left foot, he did not demonstrate any limitation on plantar flexion at the medical examination.  Furthermore, when the Veteran underwent a VA medical examination approximately two months later, he demonstrated painful motion and tenderness of the third, fourth, and fifth metatarsophalangeal joints.  Moderate limitation on passive range of motion was demonstrated at the April 2009 VA medical examination.  Thus, the symptomatology has been considered and found to be contemplated in the currently assigned 20 percent disability rating.   

Furthermore, there are no other diagnostic codes pertinent to the foot that would provide a basis for a higher rating.  As stated above, the Veteran does not have flat foot, foot weakness, acquired claw foot, hallux valgus, or hammer toe; therefore, a higher evaluation under Diagnostic Code 5276 for acquired flatfoot, 5277 for bilateral weak foot, Diagnostic 5278 for acquired claw foot, Diagnostic Code 5280 for hallux valgus, or Diagnostic Code 5282 for hammer toe is not warranted.  Also, as the maximum disability rating available under Diagnostic Code 5279 for anterior metatarsalgia, unilateral or bilateral, and under Diagnostic Code 5281 for severe unilateral hallux rigidus is 10 percent, no higher rating is available under either of those codes.  Furthermore, the evidence does not show a severe foot injury (or loss of use of the foot) such that an increased rating under Diagnostic Code 5284 is warranted.  38 C.F.R. § 4.71a.  Moreover, there are no compensable residuals shown as it relates to the associated left foot scar.  See, e.g., May 2012 VA medical examination report, page 10.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation in excess of 20 percent for the  left foot disability on a schedular basis for the entire rating period.  As a result, no staged rating is warranted.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned 20 percent schedular rating.  As stated above, the Veteran's left foot disability is manifested by tenderness, painful motion, a healed scar at the dorsal fifth intermetatarsal space, frequent abnormal weight bearing, abnormal shoe wear pattern, and some evidence of moderate passive range of motion limitation.  The schedular criteria under Diagnostic Code 5283 does not delineate such symptomatology in the criteria and, instead, more generally considers the overall disability picture, without limitation of factors for consideration; therefore, these more specific findings and impairments were considered when assessing the overall degree of severity for a rating under Diagnostic Code 5283.  In this case, the Board finds that the Veteran's left foot 

fracture residuals are appropriately considered to more nearly approximate a moderately severe level of impairment and, accordingly, contemplates all of the encompassed symptomatology and impairment.  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca are incorporated as part of the schedular rating criteria and are considered in the currently assigned schedular rating.  

While the Veteran has asserted that he experiences headache, knee, and back pain due to his lumbar spine disability, he, as a lay person, lacks the medical training to provide a competent medical opinion regarding the cause or etiology of any such disorders.  No competent medical professional has linked any headache or knee disability to the Veteran's left foot disability, and the medical opinions linking the Veteran's back disability to the left foot disability are outweighed by a more probative medical opinion finding that no such relationship exists, as explained above.  Therefore, the Veteran's opinion is afforded no probative value.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's left foot disability, and referral for consideration of extraschedular rating is not necessary.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  In this case, neither the Veteran nor the evidence suggests unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is shown to have been employed throughout the period at issue in this case.  The January 2009 VA medical examination report notes that the Veteran was employed full-time with the United States postal service.  Later, at the May 2012 VA medical examination, the Veteran reportedly remained employed by the post office, having 

been transferred from a walking route to a mounted route in 2010; therefore, as the issue of individual unemployability is not reasonably raised by the record, it is not part of the rating appeal.        


ORDER

Service connection for a lumbar spine disability, to include as secondary to the service-connected left foot disability, is denied.

An increased evaluation (rating) in excess of 20 percent for residuals of fractures of the 3rd, 4th, and 5th metatarsals of the left foot is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


